 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF CALIFORNIA
 9
     RICARDO TORRES,                              Case No. 1:17-cv-00888-SAB
10
                   Plaintiff,
11
          v.                                      SECOND AMENDED SCHEDULING
12                                                ORDER
     LA FAVORITA BROADCASTING,
13 INC., et al.,                                  (ECF No. 73)
14                 Defendants.
15

16        On June 25, 2019, the scheduling order issued in this action. (ECF No. 62.)

17 On December 11, 2019, the scheduling order was amended at the stipulation of the

18 parties. (ECF Nos. 71, 72.)

19        On March 19, 2020, the parties filed a stipulation to amend the scheduling

20 order. (ECF No. 73.) The Court has considered the stipulation and finds good cause

21 to amend the scheduling order. Accordingly, IT IS HEREBY ORDERED that the

22 June 25, 2019 scheduling order, as amended on December 11, 2019, is amended as

23 follows:

24        1.       The fact discovery cutoff shall be on May 15, 2020;

25        2.       The parties shall disclose all expert witnesses, in writing, on or before

26                 June 5, 2020;

27        3.       The parties shall disclose all supplemental experts, in writing, on or

28                 before July 5, 2020;


                                                 1
 1          4.      The expert discovery cutoff shall be on July 31, 2020.
 2          5.      All other aspects of the June 25, 2019 scheduling order shall remain in
 3                  effect.
 4

 5 IT IS SO ORDERED.

 6 Dated:        March 19, 2020
 7                                               UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 2
